UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6697



DENNIS STONEMAN,

                                                Plaintiff - Appellant,

          versus


L. THOMPSON, Physician,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-03-716)


Submitted:   August 18, 2005                 Decided:   August 26, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Stoneman, Appellant Pro Se. John David McChesney, RAWLS &
MCNELIS, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dennis Stoneman appeals a district court order granting

summary judgment to Dr. Levester Thompson and dismissing his

complaint alleging deliberate indifference to his medical needs.

We have reviewed the record and the district court’s memorandum and

order and affirm for the reasons stated by the district court.   See

Stoneman v. Thompson, No. CA-03-716 (E.D. Va. Apr. 19, 2005).     We

also deny Thompson’s motion for reversal and summary judgment.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -